Title: To John Adams from Samuel Adams, 18 December 1781
From: Adams, Samuel
To: Adams, John



Boston 18 Decr 1781
My dear Sir

I have already written to you this Day by the Marquis de Lafayatte. This passes thro the Hands of Count de Noailles whom you did me the Honor to introduce to me. I duly acknowledgd the Receipt of your Favor which he brought me; but the Loss of my Letter was attended with an infinitely greater, that of Collo Palfrey. I wrote to you largely by him.
The Son in Law of one of our good Friends has lately arrivd here from England, which gives great Disgust to more Persons than his near Relations conceive of. On his Arrival, the Governor and Council directed him to state his Reasons for going to England and returning hither without the Leave of Government. He stated his Reasons; which in general were to render Service to the United States, particularly by removing the Ideas which the British Ministry had conceivd, of the Attachment of nine tenths of the Americans to that Government, and their Wishes to return to it. However frivolous this may appear to others, his nearest friends speak of it, can you beleive me, in a high Tone, and Mr — told me that Mr — was happy in being conscious not only of Innocence, but of great Merit. Those who hope for a Change of Person in our first Magistrate next Spring will be much embarrassd by this Circumstance.

Adieu my Friend
S A.

